Citation Nr: 0810886	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  00-20 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability, claimed as canal stenosis, spine, and 
central herniation L5-S1, urinary frequency and erectile 
dysfunction, as a result of prostate surgery at the 
Department of Veterans Affairs (VA) Miami, Florida Medical 
Center in October 1997.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to April 
1955.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2000 rating decision of 
the Department of Veterans affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  The Board Remanded the claim in 
June 2003.  

The veteran testified at a hearing before a Hearing Officer 
at the RO in June 2001.

In September 2007, the Board referred the veteran's claim to 
the Veterans Health Administration (VHA) for a medical expert 
opinion.  An opinion was obtained in October 2007 and a copy 
of this opinion was sent to the appellant and his 
representative in December 2007.  The veteran has not 
responded in the 60 days since the expert opinion was 
provided to him, and appellate review may proceed.


FINDINGS OF FACT

1.  The medical evidence establishes that the veteran was 
advised in October 1997 that urinary frequency and impotence 
might result from proposed prostate surgery, and there is no 
evidence that these disorders, which are common after 
retropubic prostatectomy, resulted from negligence or an 
unforeseeable event.

2.  The medical evidence and opinion establishes that the 
veteran did not incur a current low back disorder, to include 
spinal stenosis, as a result of a retropubic prostatectomy 
performed in October 1997 at a VA facility.



CONCLUSION OF LAW

The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for additional disability, claimed as 
canal stenosis and central herniation, L5-S1, urinary 
frequency, and erectile dysfunction, as a result of prostate 
surgery at the Miami, Florida VA Medical Center in October 
1997, have not been met.  38 U.S.C.A. §§ 1151, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.361 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he incurred urinary incontinence, 
back pain, and erectile dysfunction as a result of prostate 
surgery performed in October 1997 at a VA medical facility.  
The veteran further contends that these disorders caused his 
wife to seek a divorce and rendered him unable to go back to 
work.  

Duty to notify and to assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was already 
rendered prior to the enactment of the current section 
5103(a) requirements in late 2000.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to a content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

Here, the veteran was notified of the criteria for 
establishing entitlement to benefits under 38 U.S.C.A. § 1151 
in the initial rating decision, issued prior to enactment of 
the VCAA, and in the June 2001 statement of the case (SOC).  
In addition, the VCAA duty to notify was satisfied by way of 
a letter sent to the appellant in April 2001 that addressed 
the notice elements.  This notice was sent prior to the first 
readjudication of the claim following the Board's 2003 
Remand.  The letter informed the appellant of the appellant's 
and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information of a variety of types, such that a reasonable 
person would have understood that he or she should submit 
evidence in her or his possession to the AOJ.  The record 
demonstrates that the veteran did, in fact, understand that 
he could submit evidence in his possession, as he submitted 
numerous statements and items of evidence throughout the 
pendency of his appeal.  

The veteran also understood what evidence was required to 
substantiate his claim under 38 U.S.C.A. § 1151, as 
demonstrated by his July 2000 statement, in his notice of 
disagreement with the initial rating decision, in which he 
stated, "I still contend that it was malpractice."  Thus, 
he clearly had actual knowledge that evidence of negligence 
would substantiate his claim.  Thereafter, he testified as to 
his belief that evidence in the form of notes written by his 
VA provider was available to substantiate his claim.  

The veteran's June 2001 personal testimony demonstrates that, 
to the extent there was any defect in the timing or content 
of notice to him of VA's duties to him, those defects did not 
result in prejudice to the veteran. Any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication of 
the case issued in April 2007. 

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of pertinent treatment records and providing an 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  In this case, VA sought the pertinent treatment 
records and obtained medical opinion.  In particular, as 
discussed below, the Board notes that, during the course of 
this claim, more than 5 (five) volumes of evidence were added 
to the claims files.  In additional, a VHA medical expert 
opinion was obtained to clarify the opinions of record.  The 
veteran has not identified any evidence that VA has not 
attempted to obtain.  VA has notified the veteran that an 
item of evidence that he testified was available has not been 
located.  

The duties to assist and notify the veteran have been met, 
even though his claim was submitted prior to enactment of the 
VCAA, and appellate review may proceed.

Applicable legal standard

By a statement submitted in September 1999, the veteran 
contended that he was entitled to compensation for lower back 
pain due to nerve entrapment, loss of bladder control, and 
erectile dysfunction resulting from prostate surgery at the 
VA Medical Center (VAMC) in 1997.  VA clinical records 
confirm that the veteran underwent surgical treatment of 
prostate cancer in October 1997.

In order to establish entitlement to compensation for the 
claimed residuals of the 1997 prostate surgery, the veteran 
must establish that the proximate cause of the residuals for 
which he seeks compensation was (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA or (B) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151.  The Board notes that the 
provision requiring a veteran to establish negligence or an 
unforeseeable event in order to obtain compensation under 
§ 1151 became effective October 1, 1997.  See Pub. L. No. 
104-204, § 422(a), 110 Stat. 2926 (1996).  As noted, the 
veteran submitted his claim in 1999, after that provision was 
effective.

When the veteran submitted his claim, the implementing 
regulation for 38 U.S.C.A. § 1151 was at 38 C.F.R. § 3.358.  
The implementing regulation is currently codified at 
38 C.F.R. § 3.361.  However, the regulation as revised 
conforms to the revised standard in 38 U.S.C.A. § 1151, which 
is less favorable to the veteran, so the Board assumes that, 
if either version of the regulation is more favorable to the 
veteran than the other, it would not be the revised 
regulation implementing the less favorable statutory 
standard.  Therefore, the Board has applied the regulation in 
effect when the veteran submitted his claim.  

38 C.F.R. § 3.358, as in effect when the veteran submitted 
his claim, provides that benefits based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination may only be granted if certain 
causation requirements are met.  To establish causation, the 
evidence must show that the hospital care, medical or 
surgical treatment, or examination resulted in the claimed 
additional disability.  Merely showing that a veteran 
received care, treatment, or examination and that the veteran 
has an additional disability does not establish cause.  

Under the statute and regulations in effect when the veteran 
submitted his claim in 1999, he must establish that the 
additional disability for which he seeks the benefits under 
38 U.S.C.A. § 1151 resulted from carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part in furnishing his medical or surgical 
treatment.  Alternatively, he is entitled to benefits if he 
establishes that he did not provide informed consent for the 
surgical procedure, or that the additional disability for 
which he seeks benefits was the result of an event not 
reasonably foreseeable.  38 C.F.R. § 3.358(c)(3) (1999).  

To determine whether there was informed consent, VA will 
consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Under 38 C.F.R. § 17.32(c), informed consent is the freely 
given consent that follows a careful explanation by the 
practitioner to the patient or the patient's surrogate of the 
proposed diagnostic or therapeutic procedure or course of 
treatment.  The practitioner, who has primary responsibility 
for the patient or who will perform the particular procedure 
or provide the treatment, must explain in language 
understandable to the patient or surrogate the nature of a 
proposed procedure or treatment; the expected benefits; 
reasonably foreseeable associated risks, complications or 
side effects; reasonable and available alternatives; and 
anticipated results if nothing is done.

Facts and analysis

Voluminous clinical records have been obtained in connection 
with this claim.  When the veteran submitted the claim, in 
September 1999, his claims were in one small file.  His 
claims file now totals six volumes, containing nearly 1,000 
pages of medical records.  These clinical records clearly 
confirm that the veteran suffers from urinary frequency and 
urinary incontinence, that he has sought treatment for 
erectile dysfunction, and that he has chronic low back pain, 
naturopathic in origin, due to spinal canal stenois, 
degenerative changes, lumbar spine, moderate spondylosis, 
foraminal narrowing, and focal herniation.

In April 1997, biopsy of the veteran's prostate disclosed 
adenocarcinoma.  The veteran first elected to be treated with 
a LHRH (luteinizing hormone-releasing hormone) agonist, a 
type of hormone therapy.  However, the clinical records 
disclose that the veteran was advised that this therapy was 
not progressing well, as laboratory examinations suggested 
increased disease.  

October 1997 clinical records disclose documentation of 
several discussions with the veteran about the benefits and 
risks of surgical treatment.  A progress note dated October 
16, 1997, documents that the veteran was advised of the 
possibility that the proposed prostate surgery could result 
in impotence or incontinence.  Prior to surgery, the 
veteran's provider noted that the veteran and his wife were 
counseled and given explanation of the veteran's prognosis 
and each of the most important available treatment options.  

A preoperative note reflects that the veteran and his wife 
spoke to the radiologist as well as to the surgeon about the 
risks and benefits of the various treatment options.  A 
nursing note dated prior to the prostate surgery reflects 
that the veteran was afforded another opportunity to ask 
questions about the procedure.  The surgeon's October 1997 
operative procedure note specifically states that "[a]fter 
much discussion" with the veteran of the risks and benefits 
of surgery and the low likelihood of cure, the veteran "did 
elect for a radical retropubic prostatectomy."  

The VA reviewer whose opinion was received by the Board noted 
that the clinical records reflect that the veteran was told 
about incontinence and impotence as possible risks of the 
surgery.  The October 1997 progress note which reveals that 
the veteran was specifically advised of the possibility of 
impotence and incontinence establishes that the veteran's 
consent to the surgery, at least as to these residuals, was 
informed.  38 C.F.R. § 17.32(c).  

The reviewer's opinion clearly states that occurrence of 
impotence or incontinence after radical prostatectomy is 
common.  This statement establishes that neither residual of 
the surgery was unforeseeable or unexpected.  With regard to 
the standard of care, the reviewer's discussion reflects that 
he found no suggestion that the surgical residuals of 
impotence or incontinence resulted from negligence.  The 
opinion is wholly unfavorable to the veteran's claim for 
compensation under 38 U.S.C.A. § 1151 for incontinence or 
impotence, since the evidence and opinion reflect that the 
veteran consented to the surgery after having been advised of 
these potent ional residuals of the surgery.  There is no 
evidence that either impotence or incontinence resulted from 
negligence, and the evidence establishes that both impotence 
or incontinence residuals of prostate surgery were known, 
foreseeable risks which did not result from an unforeseeable 
event or an accident.  

Moreover, the opionion estabslihes that the veteran had a 
long history of back pain, neck pain, and leg pain long 
before his prostate surgery.  The reviewer opined that there 
was "no way" that the prostate surgery itself or any 
positioning required for the surgery could have any 
relationship to the veteran's back problems.  The reviewer 
further noted that the veteran had referred to a 
neurosurgical assessment that the veteran believed expressed 
on opinion that supported the veteran's claims.   The report 
of that treatment visit has not been located, despite four 
previous attempts to find that report, and the veteran has 
been so notified.  The reviewer reiterated that a radical 
prostatectomy involves the structures in the lower pelvic 
area, which is not near the spine or any spinal nerve or 
spinal osseous structure.  

Although the veteran has provided statements indicating that 
one of the nurses told him, in essence, that there was an 
accident in the operating room which caused the veteran's 
additional disability, the veteran has not submitted a 
written statement to that effect from the provider, and the 
VA clinical records contradict that statement.  

As to the veteran's contention that he developed a back 
disorder as a result of the October 1997 radical 
prostatectomy, the reviewer who provided the 2007 medical 
opinion found that it was significant that the veteran's 
clinical records disclosed back pain, neck pain, and leg pain 
long before his prostate surgery.  Among the clinical records 
which the reviewer may have relied on in making this 
statement are such records as a 1985 VA radiologic 
examination report reflecting that mild spondylosis deformans 
was present in the lower lumbar spine.  The radiologic report 
reflects that the examination was required because the 
veteran had complained of low back pain of two or three 
weeks' duration.  

1986 and 1987 VA outpatient treatment records disclose 
complaints of back pain.  In 1987, a diagnosis of 
degenerative joint disease of the cervical spine was 
assigned.  The providers noted that this disorder caused 
weakness in the upper extremities.  1989 VA outpatient 
treatment records disclose complaints of back pain.  The 
evidence clearly pre-dates the veteran's surgery and supports 
the 2007 medical opinion.    

In July 1999, the veteran reported incontinence, perineal 
pain, and low back pain following the prostate surgery.  The 
provider questioned whether it was possible that the 
veteran's pudendal nerve had been injured during the 1997 
prostatectomy.  However, August 1999 MRI disclosed focal disc 
herniation at two levels, mild central canal stenosis, and 
diffuse epidural lipomatosis causing narrowing of the thecal 
sac, from L2-3 down, among other findings.  In September 
1999, the provider noted the MRI findings, assigned a 
diagnosis of moderate to severe spinal canal stenosis, and 
referred the veteran for neurosurgical evaluation.  Treatment 
notes thereafter reflect that no diagnosis of pudendal nerve 
injury was assigned by any provider.  The clinical records 
reflect clear findings that the veteran's low back pain was 
due to the disorders of his spine, not to any disorder of a 
peripheral nerve.

The reviewer whose opinion was received by the Board in 
October 2007 noted that a radical prostatectomy is in the 
lower pelvic region, "which is nowhere near any spinal nerve 
or osseous structures."  Finally, the reviewer stated, as a 
fact, that the veteran's current diagnosis of spinal stenosis 
could not result from a prostatectomy.  This opinion is 
extremely unfavorable to the veteran's claim.  

The only evidence favorable to the veteran's claim is the 
veteran's statements and his June 2001 testimony that a VA 
neurologist told him that his back disorder was due to the 
prostate surgery performed by VA.  The typed notes of VA 
outpatient neurological treatment in 2001 are of record.  
Those notes indicate that the veteran has spinal stenosis, 
but do not relate the etiology of that stenosis to the 
veteran's prostatectomy.  

In its 2003 Remand, the Board directed that the RO attempt to 
locate any additional notations by the veteran's provider, 
such as handwritten notes.  The claims files reflect that the 
RO sought additional records on several occasions, but no 
handwritten notes from 2001 were located, although the 
computerized, typed notes were located with each request for 
records.  The Board notes that the handwritten treatment 
notes from 1999 were located.  The veteran has been notified 
that no additional 2001 VA treatment records have been 
located.

The Board notes that, by a statement submitted in mid-
November 2000, the veteran stated that his VA physician, 
Dr.R.R., had stated that the veteran's low back trouble was 
due to his prostate surgery (the October 1997 VA surgical 
procedure at issue in this claim).  The October 2000 medical 
statement from Dr. R.R. submitted with the veteran's November 
2000 statement states only that the veteran "is being 
treated presently for urinary incontinence that resulted from 
a radical prostatectomy."  This statement does not in any 
way state or imply that the veteran has a low back disorder 
as the result of the prostatectomy.  

The veteran's lay statement that his current low back pain 
began after he underwent prostatectomy in October 1997 is not 
consistent with the VA clinical records prior to the 
procedure.  The veteran's statement that a nurse told him 
that there was an accident in the operating room during his 
procedure is not supported by the clinical records, which are 
devoid of notation of any unusual event during, prior to, or 
following the veteran's surgical procedure.  The Board notes 
that the VA clinical records reflect continuous evaluation of 
the veteran's physical condition.  

The medical evidence and opinions of record, including the 
October 1997 treatment notes and the 2007 VA medical opinion 
are unfavorable to the veteran's claim that he was not 
advised of the risks of impotence or urinary incontinence, or 
that such risks resulted form an accident or a breach of the 
standard of care.  The July 1999 and August 1999 treatment 
notes, the November 2001 medical statement from Dr.R.R., and 
the 2007 VA medical opinion, are unfavorable to the veteran's 
claim that his current back pain due to spinal stenosis and 
other disorders of the spine, resulted from the October 1997 
prostatectomy.  

The preponderance of the evidence is against the claim.  As 
the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The claim is denied.  



ORDER

The appeal for compensation benefits under 38 U.S.C.A. § 1151 
for additional disability, claimed as including spinal canal 
stenosis and central herniation L5-S1, urinary frequency and 
erectile dysfunction, as a result of prostate surgery at the 
Department of Veterans Affairs (VA) Miami, Florida Medical 
Center in October 1997, as if such disability were service-
connected, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


